DETAILED ACTION
Notice to Applicant
In the amendment dated 2/22/2022, the following has occurred: Claim 1 has been amended.
Claims 1-13 and 15-19 are pending and are examined herein.
Allowable Subject Matter
Claims 1-13 and 15-19 allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 has been amended to require that the “majority of the apertures [are] substantially equidistant to at least three other apertures” in line with figures submitted with the instant specification. Previously cited Succi (US 2008/0209898) was cited for teaching various configurations of apertures that are non-aligned with adjacent getters. Succi, however, teaches various geometric configurations none of which have the instantly claimed feature, corresponding to a regular grid of off-set apertures (compare Figs. 1, 6, and 7 of Succi with instant Figs. 2 and 3). The prior art does not teach the claimed combination of features, and there was insufficient motivation or suggestion in the prior art to adopt the instantly claimed configuration. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723